Kane and Levine, JJ.
dissent in the following memorandum by Kane, J. Kane, J. (dissenting). We respectfully dissent. The right of access to judicial records in a situation such as this has been discussed at length by the Second Circuit Court of Appeals in Matter of National Broadcasting Co. (635 F2d 945). Therein, the Second Circuit instructed us, based upon the undisputed existence of the common-law right to inspect and copy judicial records, that: “When physical evidence is in a form that permits inspection and copying without any significant risk of impairing the integrity of the evidence or interfering with the orderly conduct of the trial, only the most compelling circumstances should prevent contemporaneous public access to it” (id., at p 952). The quite speculative risk of damage to the tape advanced by respondent does not warrant infringement on the right to copy it. Furthermore, as the majority notes, the tape in question has been transcribed and petitioner has not been denied the *557right to a copy of the transcript. In fact, no claim is made that the publicity generated from the actual playing of the tape by the media would affect defendant’s right to a fair trial. Moreover, we cannot assume that petitioner would act in a manner inconsistent with its professional responsibilities in using a copy of the tape. In reaching this decision, we are not unmindful of our decision in Matter of Hearst Corp. v Vogt (62 AD2d 840) in which a majority of this court concluded that the Trial Judge correctly denied the petitioner’s right to copy certain exhibits. Matter of Hearst Corp. not only was decided prior to Matter of National Broadcasting Co. (supra), the rationale of which we would adopt, but involved a factual finding by the majority that the requested copying might very well “prevent the defendants from having a fair trial” (Matter of Hearst Corp. v Vogt, supra, p 842). An examination of the instant record fails to warrant such a conclusion with respect to this defendant. In view of the above, we conclude that respondent abused his discretion by refusing petitioner’s request to make a copy of the subject tape recording. Accordingly, the petition should be granted.